Dear Mr. Stokes:
Your letter to Attorney General James D. "Buddy" Caldwell requesting an opinion of this office has been assigned to the undersigned for reply.
Your first question, as we understand it, is as follows:
"Can a public board conduct fundraising activities through the use of raffles and card games?"
Attorney General Opinions 85-693 and 85-693A concluded that Article XII, § 6 of the Louisiana Constitution of 1974 provides a prohibition for a political subdivision of the state to conduct a raffle. Article XII, § 6(A)(4) of the Louisiana Constitution of 1974 provides, "No political subdivision of the state shall authorize or conduct a lottery." Under the aforementioned Opinions, the term "raffle" was given its meaning as then provided in Black's Law Dictionary Third Edition. Since the issuance of Attorney General Opinions 85-693 and 85-693A, the term "raffle" has been defined under Louisiana law.
LAC 42:1.1703 (A)(19) provides that a "raffle" is, "A type of lottery in which several persons pay, in shares, the value of something put up as a stake, and then determine by chance which one of them shall become the sole possessor of it and any portion or share is retained by the person(s) conducting the raffle." It appears that this definition of "raffle" is consistent with that which was provided under the Black's Law Dictionary Third Edition and used under Attorney General Opinions 85-693 and 85-693A.
Article VI, § 15 of the Louisiana Constitution of 1974 provides, in pertinent part, "The governing authority of a local governmental subdivision shall have general *Page 2 
power over any agency heretofore or hereafter created by it . . ." As provided in Rollins Environmental Services of Louisiana,Inc. v. Iberville Parish Police Jury, 371 So. 2d 1127 (La. 1979), "A police jury in this State is a creature and subordinate political subdivision of the State and as such only possesses those powers conferred by the State constitution and statutes."
Based upon the foregoing, the Jackson Parish Police Jury is a political subdivision of the state of Louisiana and the governing authority of Jackson Parish. Any boards created by the Jackson Parish Police Jury are, by extension, political subdivisions of the state of Louisiana. Therefore, the findings of Attorney General Opinions 85-693 and 85-693A that the Louisiana Constitution of 1974, Article XII, Section 6 provides a prohibition for a political subdivision of the state to conduct raffles correctly applies to your question. In the present matter, the prohibition is directly provided under Aritcle XII, § 6(A)(4) of the Louisiana Constitution of 1974.
The prohibition of Aritcle XII, § 6(A)(4) does not apply to the use of card games or other non-raffle and non-lottery games of chance as a fundraiser. However, in order to lawfully conduct fundraising activities using games of chance other than raffles and lotteries, the entity conducting the games of chance must satisfy the licensing requirements of the Charitable Raffles, Bingo and Keno Licensing Law (LSA-R.S. 4:701 et seq.).
Pursuant to LSA-R.S. 4:707(A) the Office of Charitable Gaming may, consistent with the provisions of the Charitable Raffles, Bingo and Keno Licensing Law, license charitable organizations, as defined in R.S. 4:703(1) and 707(D), to hold and operate the following specific games of chance: (1) raffles; (2) bingo or keno; (3) pull-tabs; (4) electronic bingo; and Las Vegas Nights or Casino Nights." LSA-R.S. 4:703(1)(a) provides, in pertinent part, "charitable organization" shall mean a nonprofit board, association, corporation, or other organization domiciled in this state and qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19) of the Internal Revenue Code. LSA-R.S. 4:707(D)(1) provides that the Office of Charitable Gaming may also license Mardis Gras carnival organizations, civic or service associations, qualified associations of licensed charitable organizations, volunteer fire companies, booster clubs and parent-teacher associations without the requirement that any such organization qualify with the Internal Revenue Service for an exemption from federal tax as specified under LSA-R.S. 4:703(1). LSA-R.S. 4:707(H) provides that no person or organization shall hold, operate, or conduct any game of chance enumerated in Subsection A of this Section without obtaining a charitable gaming license or a special charitable gaming license from the office (Office of Charitable Gaming) . . . Under the factual scenario presented, neither the boards of the Jackson Parish Police Jury, nor the police jury itself, meet the requirements to apply for and receive a charitable gaming license. These political subdivisions do not qualify for a tax exemption from federal income tax under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19) of the Internal Revenue Code. In addition, these political *Page 3 
subdivisions do not qualify as Mardi Gras carnival Associations, civic or service associations, a volunteer fire company, a booster club, or a parent-teacher association.
Therefore, it is the opinion of this office that the conduct of fundraisers through the use of games of chance by the various boards of the Jackson Parish Police Jury is illegal.
Copies of Attorney General Opinions 85-693 and 85-693A are attached for your information.
Your second question, as we understand it, is as follows:
"Would the legality of a public board's conduct of fundraising activities through the use of raffles and card games change if the public board used its own funds to purchase the items to be awarded?"
Whether it used its own money or property to award prizes, or it used money or property donated to it to award prizes, the opinion of this office is that the illegality of a public body's conduct of games of chance as fundraisers would not change.
Trusting this adequately responds to your request, we remain,
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
By: __________________________ Michael Loader Assistant Attorney General
JDC/MLT/sng